                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                 *
MARK SKAPINETZ
                                                 *
        Plaintiff,
                                                 *
         v.                                                 Civil Action No. PX-17-1098
                                                 *

COESTERVMS.COM, INC.                             *
et al.,
                                                 *
        Defendants.
                                    ******
                          MEMORANDUM OPINION AND ORDER
        Pending before the Court is Defendant/Counter-Plaintiff CoesterVMS.com, Inc.

(“CoesterVMS”)’s Motion for Leave to File a Third Amended Answer and Counterclaim (ECF

No. 74), and Plaintiff Mark Skapinetz (“Skapinetz”)’s Motion for Sanctions (ECF No. 70),

Motion to Seal (ECF No. 69), and letter pleading seeking an Order compelling additional

outstanding discovery (ECF No. 79). For the following reasons, the Court DENIES

CoesterVMS’ motion, GRANTS Skapinetz’ motion to compel, GRANTS Skapinetz’ motion to

seal, and GRANTS in part and DENIES in part Skapinetz’ motion for sanctions. The Court

addresses each motion in turn.

   I.         Motion for Sanctions (ECF No. 70).

        This case has been plagued with a tortured discovery history, mostly due to CoesterVMS’

lack of diligence and care in abiding by this Court’s scheduling and discovery Orders. The Court

has held five status conferences concerning schedule or discovery matters. See, e.g., ECF Nos.

34, 44, 61, 64, 66. At the last in-person discovery conference, the Court issued a discovery order

compelling CoesterVMS to fully comply with all outstanding written discovery on both its

defenses and counterclaims by Friday September 28, 2018 at 5 p.m. ECF No. 63. The crux of
Skapinetz’ recent motion is that (a) once again, CoesterVMS did not meet the Court’s ordered

deadline, (b) the discovery produced is tantamount to a data dump, and in many respects, devoid

of authenticity, reliability or even a witness who has been disclosed in advance as its sponsor,

and (c) a total lack of documentary or corroborative proof on CoesterVMS’ counterclaims.

       Understandably frustrated, Skapinetz seeks dismissal of the counterclaims, a sanction

well within this Court’s power after repeated warnings that CoesterVMS must comply or risk

that very sanction. Okpala v. Comput. Sci. Corp., CSC, 585 F. App’x 298, 298 (4th Cir. 2014)

(citing Fed. R. Civ. P. 37(b)(2)(A)); see also ECF No. 63 at 2. At this juncture, the Court is

prepared to impose the following restrictions going forward.

           A. On CoesterVMS’ counterclaims, CoesterVMS will not be permitted to

               supplement written discovery, and CoesterVMS will be confined to only those

               documents and answers produced or exchanged as of September 28, 2018 at

               5 p.m. The Court’s prior order was clear: produce all written discovery, to

               include discovery on the counterclaims as defined in the order itself, by no later

               than September 28, 2018 at 5 p.m. Any discovery produced after such time will

               neither be considered at summary judgment or allowed as evidence should the

               claims proceed to trial.

           B. On any of CoesterVMS’ defenses for which the foundation includes answers

               provided in interrogatories, or in documents or other records, CoesterVMS will be

               confined to only those defenses preserved in answers and documents produced by

               September 28, 2018 at 5 p.m.

           C. CoesterVMS will be precluded from calling or relying upon any witness not

               previously disclosed in its written discovery responses by the Court’s ordered date



                                                 2
                 of September 28, 2018 at 5 p.m. Additionally, CoesterVMS is reminded that no

                 witness will be permitted to testify to matters for which the foundation for the

                 testimony is based on documents, records, or other discovery which this Court has

                 excluded for failure to abide by the September 28, 2018 5 p.m. production

                 deadline.

             D. To the extent CoesterVMS asserts privilege regarding a document or testimony

                 and has not generated an entry on the produced privilege log in compliance with

                 Rule 26(b)(5)(A)(ii) of the Federal Rules of Civil Procedure, the asserted

                 privilege is deemed waived. Mezu v. Morgan State Univ., 269 F.R.D. 565, 577

                 (D. Md. 2010).

    With the above sanctions imposed, the Court will ascertain at summary judgment whether the

    counterclaims may proceed. Plaintiff’s motion is GRANTED in part and DENIED in part.1

   II.      Motion for Leave to File a Third Amended Answer and Counterclaim (ECF

            No. 74)

         The Court views CoesterVMS’ proposed third Amended Answer and Counterclaim as

adding confusion and expanding (possibly) the scope of its claims in a way that this Court will

not permit at this late juncture. Although amendment to pleadings is granted liberally, not so

when amendment would unfairly expand the scope of the case late in the discovery process or

otherwise prejudice the parties. Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674

F.3d 369, 379 (4th Cir. 2012).




         1
           The Court also grants Skapinetz’ Motion to Seal his motion for sanctions. ECF No. 69. The corporate
confidential information included in the exhibits rebuts the general presumption that the public enjoys free and
unfettered access to these court records. See Interstate Fire & Cas. Co. v. Dimensions Assur. Ltd., No. GJH-13-
3908, 2014 WL 6388334, at *1 (D. Md. Nov. 13, 2014).

                                                        3
       First, the proposed third Amended Answer and Counterclaim seeks to remove Brian

Coester in toto, despite the fact that Brian Coester’s answers and counterclaims are preserved in

the Second Amended Answer and Counterclaim. Simply because Brian Coester now has

separate counsel provides no sound justification for erasing his answers and counterclaims.

Further, the Court is at a loss for how CoesterVMS retains authority to alter the scope of Brian

Coester’s answers and counterclaims precisely because Brian Coester has separate counsel. The

Court will not permit this amendment.

       Second, the Court agrees with Skapinetz that the proposed amendments risk broadening

the scope of the counterclaims in a manner that is unnecessary and unfair at this juncture.

Throughout, Plaintiff has diligently sought damages discovery on the counterclaims limited in

time and scope. At the September 25, 2018 hearing, and after extensive discussion with the

parties, the Court limited the damages timeframe as November 16, 2016 to December 2017.

Skapinetz fairly raises concerns that the proposed amendments now include allegations well

beyond this time frame, and on mere weeks away from the close of discovery. In response,

CoesterVMS asserts that “[n]othing in the amended counterclaim is intended to” “enlarge the

relevant time frame,” nor does the proposed amended counterclaim change “in any way” the

scope of the claim itself. ECF No. 83 at 4–5. If true, then this begs the question as to why this

Court should allow the amendment at all. Based on CoesterVMS’ own position that the

amendments neither alter the scope or substance of the counterclaims, the Court is given no

rational basis to allow amendment.

       At bottom, the amendment seems to introduce additional factual detail learned in

discovery without much purpose. The parties are beyond challenging the sufficiency of the

claims as pleaded. For summary judgment, the Court is already aware of the nature and scope of



                                                 4
the claims and needs no further amendment to assess whether a triable issue of genuine material

fact exists. Accordingly, the motion for leave to amend is DENIED.

  III.     Letter Pleading on Motion to Compel (ECF No. 79)

         To add to the growing list of vexing discovery disputes, Skapinetz seeks an Order

compelling the answer of a single set of questions to deponent Toni Bright, a CoesterVMS

employee who had testified generally to her belief that CoesterVMS was not ethical in its

business practices. When pressed for the basis, CoesterVMS’ counsel objected and instructed

the witness not to answer. At a follow up deposition, the witness was posed the question again,

at which point the witness stated that the activity in question that formed the basis of her belief

occurred in 2018. Counsel for CoesterVMS, invoking this Court’s order related to the scope of

CoesterVMS’ discovery obligations on the counterclaims, instructed the witness not to answer.

The Court fails to read its September 25, 2018 Order as granting defense counsel unilateral

authority to determine the scope of a discovery deposition. Instructing the witness not to answer

absent further guidance from the Court was improper. Further, Skapinetz has proffered a

legitimate good faith basis for asking the questions (ECF No. 79) and so it will be permitted.

The Court GRANTS Skapinetz’ motion to Compel.

         So Ordered.



 Date: December 6, 2018                                 __/S/____________________________
                                                        Paula Xinis
                                                        United States District Judge




                                                  5
